Citation Nr: 1314938	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased disability rating for musculoligamentous strain of the right knee, evaluated as non-compensable disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011. 

2.  Entitlement to an initial increased disability rating for musculoligamentous strain of the left knee, evaluated as non-compensable disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011. 

3.  Entitlement to an initial increased disability rating for musculoligamentous strain of the right ankle, evaluated as non-compensable disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011. 

4.  Entitlement to an initial increased disability rating for musculoligamentous strain of the left ankle, evaluated as non-compensable disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011. 

5.  Entitlement to an initial increased disability rating for mechanical low back strain, evaluated as non-compensable disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011.

6.  Entitlement to an initial increased disability rating for tendonitis of the left shoulder, evaluated as non-compensable disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002, January 2004 to April 2005, and May 2009 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The May 2008 rating decision granted service connection for bilateral knee strain, bilateral ankle strain, low back strain, and tendonitis of the left shoulder, and assigned non-compensable evaluations to each of these disabilities, effective from April 19, 2005.  In a June 2011 rating action, the RO awarded compensable evaluations of 10 percent for each claim on appeal, effective from May 26, 2011.  

In October 2012, the Board remanded the Veteran's claims for further evidentiary development.  That development having been completed, the Veteran's claims are properly before the Board for adjudication at this time.


FINDINGS OF FACT

1.  Prior to May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the right knee is not manifested by limitation of motion or arthritis demonstrated by x-ray findings.  

2.  Prior to May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the left knee is not manifested by limitation of motion or arthritis demonstrated by x-ray findings.  

3.  From May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the right knee is not manifested by flexion limited to 45 degrees, extension limited to 10 degrees, instability demonstrated by objective testing, dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia or fibula.

4.  From May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the left knee is not manifested by flexion limited to 45 degrees, extension limited to 10 degrees, instability demonstrated by objective testing, dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia or fibula.

5.  Prior to May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the right ankle is not manifested by limitation of motion or abnormal gait.

6.  Prior to May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the left ankle is not manifested by limitation of motion or abnormal gait.


7.  From May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the right ankle is not manifested by marked limitation of motion or any degree of ankylosis.

8.  From May 26, 2011, the Veteran's  service-connected musculoligamentous strain of the left ankle is not manifested by marked limitation of motion or any degree of ankylosis.

9.  Prior to May 26, 2011, the Veteran's service-connected mechanical low back strain is not manifested by flexion limited to 85 degrees, a combined range of motion limited to 235 degrees, muscle spasm, guarding, or an abnormal gait. 

10.  From May 26, 2011, the Veteran's service-connected mechanical low back strain is not manifested by flexion limited to 60 degrees, a combined range of motion limited to120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

11.  Prior to May 26, 2011, the Veteran's service-connected tendonitis of the left shoulder is not manifested by limitation of motion or arthritis demonstrated by x-ray findings; pain results in no impairment of function.

12.  From May 26, 2011, the Veteran's service-connected tendonitis of the left shoulder is not manifested by limitation of motion at the shoulder level;  scapulohumeral ankylosis, impairment of the humerus, including loss of head of the humerus; nonunion, fibrous union, or malunion of the humerus; recurrent dislocation at the scapulohumeral joint; or impairment of the clavicle or scapula, based on malunion, nonunion or dislocation.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased disability rating for musculoligamentous strain of the right knee, evaluated as non-compensable prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261(2012).

2.  The criteria for an initial increased disability rating for musculoligamentous strain of the left knee, evaluated as non-compensable prior to May 26, 2011 and as 10 percent disabling from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261(2012).

3.  The criteria for an initial increased disability rating for musculoligamentous strain of the right ankle, evaluated as non-compensable prior to May 26, 2011 and as 10 percent disabling from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2012). 

4.  The criteria for an initial increased disability rating for musculoligamentous strain of the left ankle, evaluated as non-compensable disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2012). 

5.  The criteria for an initial increased disability rating for mechanical low back strain, evaluated as non-compensable disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011, have not been met.  338 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

6.  The criteria for an initial increased disability rating for tendonitis of the left shoulder, evaluated as non-compensable disabling prior to May 26, 2011 and as 10 percent disabling from May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Following an October 2012 Board remand, additional service treatment records were associated with the claims file, to include those from the Army National Guard.  As such, there is no indication in the record that any additional evidence, relevant to the issue during this period, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most recently afforded  a VA examination in connection with his claims in August 2011.  The examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examination results obtained in this case are adequate, as the examination report was predicated on a reading of pertinent medical records and provided findings relevant to the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Law and Analysis

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish two distinct time periods in which each issue on appeal resulted in symptoms warrant staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  

When determining the severity of musculoskeletal disabilities such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when her symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for laxity under Diagnostic Code 5257, or the ankle under Diagnostic Code 5271, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2012).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be non-compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The criteria for rating traumatic arthritis under this code directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

Bilateral Knees

In the present case, the Veteran is currently service-connected for bilateral knee disabilities, diagnosed as knee strain.  The Veteran is currently non-compensable evaluated prior to May 26, 2011, and each knee is evaluated at 10 percent disabling from that date, pursuant to Diagnostic Code 5260, rated based on limitation of flexion.  The Board notes that the left knee is rated pursuant to 5299-5260, and that hyphenated Diagnostic Codes may be used when a rating an unlisted condition by analogy; the additional code shown after the hyphen identifies the basis for the evaluation assigned.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20 (2012).

With respect to limitation of motion, normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II (2012).  With the foot at a 90 degree angle to the ankle, as the neutral or starting position, a normal (full) range of ankle motion is defined as follows: from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2012).  Diagnostic Code 5260 is applicable when the evidence demonstrates limitation of flexion.  Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  

Diagnostic Code 5261 provides for a 10 percent evaluation when extension is limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  See Id.

With respect to instability, Diagnostic Code 5257 provides for a 10 percent evaluation where there is mild recurrent subluxation or lateral instability, a 20 percent evaluation where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  

Diagnostic Code 5259 provides a maximum disability rating of 10 percent for removal of semilunar cartilage, which is symptomatic.  Diagnostic Code 5258 contemplates dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion to the joint, and provides a rating of 20 percent.

The VA General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis. See VAOPGCPREC 23- 97.  The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

During the pendency of this appeal, the Veteran was afforded several VA examinations to address his bilateral knee disabilities.  In June 2005, it was noted that the Veteran's gait was normal.  There was no muscle weakness, atrophy, or spasm, and no joint swelling or laxity.  All extremities were normal.  A neurologic examination revealed normal coordination and orientation, and no motor or sensory loss was observed.  Flexion was to 140 degrees, bilaterally, with complete extension without ligamentous laxity.  Minimal crepitus was noted in the right knee, though he ambulated without difficulty.  X-rays were noted to be normal.

An additional VA examination was provided on May 26, 2011 (the date on which the Veteran's knee ratings were increased to 10 percent disabling), followed by a June 2011 addendum report.  At that time, the Veteran reported bilateral knee problems dating back to 1999, with no specific injury or trauma.  He had not undergone any injections, arthroscopies, or surgeries.  He described bilateral knee pain, stiffness, achiness, weakness, popping, and snapping.  He denied locking, buckling, instability, and intermittent swelling.  The Veteran stated that flare-ups occurred weekly, precipitated by over exertion of the knees with increased activity.  The Veteran reported using a knee brace occasionally.  

Following an examination, the examiner noted that there were neither constitutional symptoms of arthritis, nor incapacitating episodes, and that there was no functional limitation to walking.  He walked with a slight limp for the first few steps after periods of inactivity.  There was evidence of abnormal shoe wear due to abnormal weight bearing.  Flexion was to 130 degrees, bilaterally, with tenderness at 120 degrees.  Extension was to 0 degrees, bilaterally.  With repetitive use, there was a mild increase in pain, with no additional weakness, fatigability, incoordination, lack of endurance, or additional loss in range of motion.  

All findings were normal with respect to effusion, swelling, erythema, warmth, crepitus, sub-patellar tenderness, tenderness to palpation, and laxity.  X-ray evidence did not reveal fracture, dislocation, or significant degenerative changes.  He was diagnosed with bilateral knee strain, with no significant effects on occupation or activities of daily living.

Most recently, the Veteran was afforded a VA examination in August 2011.  The history was identical to that noted in the preceding examination, and it was noted that the Veteran denied any problems with instability or subluxation.  The Veteran reported that, during flare-ups, he experienced a slight limp/gait alteration.  The Veteran indicated that he had not lost any time from work due to his knee disorder.  

On examination, there was no evidence of malunion of the tibia and fibula with any accompanying knee disability.  Flexion was to 135 degrees, with tenderness at 125 degrees, bilaterally.  As in the previous examination, all other pertinent findings were negative.

The Board has also reviewed the Veteran's VA outpatient treatment records that show treatment for his left knee disability, as well as all service treatment records (to include those from the Army National Guard), which do note complaints of joint pain.  However, these records do not contain objective findings more severe than those demonstrated during the VA examinations of record.

Based on the objective evidence of record, the Board is unable to grant an increased rating, during either appellate stage, for either knee.  Prior to May 26, 2011, the medical evidence of record does not support a compensable rating, as there is no evidence of limitation of motion within the record, nor is there evidence of arthritis demonstrated by x-ray findings.  There is no evidence of instability, ankylosis, subluxation, dislocation, or removal of the semilunar cartilage.  Also, no loss of motion secondary to pain, weakness, or lack of endurance was noted on examination.  Thus, the Veteran is not entitled to the minimum compensable rating for either joint prior to May 26, 2011.  See 38 C.F.R. § 4.59 (2012) (providing that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (providing that when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability).  

From May 26, 2011, a rating in excess of 10 percent for knee strain, bilaterally, is not warranted.  At its worst, flexion of either knee was to 120 degrees (where tenderness began, actual flexion was to 130), and this measurement was recorded following repetitive testing.  There was no additional limitation due to weakness, lack of endurance, or incoordination after repetitive use.  Extension of the knee has consistently been to 0 degrees.  Therefore, flexion is not limited to 45 degrees and extension is not limited to 10 degrees.  Such does not support the assignment of a higher rating, or separate compensable evaluation(s) for either knee, from May 26, 2011.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran has very minor limitation of motion, there is a lack of objective medical evidence showing that the Veteran suffers any additional measurable functional loss and/or limitation of motion during flare-ups or with use above and beyond the limitation already considered.  Such was clearly considered and addressed by the VA examiners.  Moreover, the Veteran does not meet the criteria associated with a compensable evaluation under Diagnostic Codes 5260 and 5261, although the Veteran is receiving such compensation at that rate, so his complaints are in fact compensated.  

Also, there must be some basis in fact for the assignment of a particular disability rating and here, the lay evidence is speculative on this point and there are no finding of record to the requisite degree of medical certainty (probability as opposed to possibility) that on repetitive use or during flare-ups the Veteran experiences a level of disability commensurate with a 20 percent rating.  

Next, objective testing indicated that each knee joint was stable during every examination.  Stability of the knees has been consistently demonstrated.  As such, a higher evaluation, or separate compensable rating, pursuant to Diagnostic Code 5257 is not warranted.

There is no evidence within the record to demonstrate a dislocation of the semilunar cartilage.  Such has not been objectively demonstrated on physical examination, in the outpatient treatment records, or by X-ray.  As such, the assignment of a higher rating (20 percent) is not warranted per Diagnostic Code 5258.

In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  Taking all of this evidence into account, neither a higher rating per Diagnostic Code 5260, nor an additional rating based upon any potentially-applicable Diagnostic Code, is warranted for either knee from May 26, 2011.


Bilateral Ankles

In this case, the Veteran's bilateral disabilities are rated pursuant to Diagnostic Code 5271.   Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Diagnostic Code 5270, for ankylosis of the ankle, assigns a 20 percent evaluation for ankylosis in plantar flexion, at less than 20 degrees; and a 30 percent evaluation for ankylosis in plantar flexion between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran was first afforded a VA compensation and pension examination in June 2005.  At that time, and as noted in the previous section, his gait was normal, as were his muscles and joints.  Dorsiflexion and plantar flexion were to 20 and 45 degrees, bilaterally.  There was no varus or valgus angulation on objective testing.  Minimal crepitus was noted in the left ankle.  Following repetitive attempts, there was no additional limitation of motion, pain, weakness, fatigability, or incoordination.  X-rays were normal.

In May 2011, the Veteran reported several sprains and twists, but no fractures.  He reported bilateral pain, stiffness, weakness, and crepitus.  He stated that the ankle joints rolled easily on uneven ground.  He noted that flare-ups were moderate, and that they could last for several days (6-8 times per year).  He denied any period of complete activity due to either ankle.  No functional or occupational limitations were reported.

Dorsiflexion was to 20 degrees, bilaterally, with tenderness beginning at 15 degrees.  Plantar flexion was to 45 degrees, with pain beginning at 40 degrees.  The ankle was everted and inverted for each test with the same results.  Tenderness to palpation was noted to the lateral aspect of each ankle, with no edema or ecchymosis or instability.  Popping/snapping was noted on motion.  Following repetitive testing, there was some increase in pain, without additional weakness, fatigability, incoordination, lack or endurance, or loss of motion.  X-rays revealed mild, bilateral pes planus only.

In August 2011, it was noted that the Veteran's ankle joints were not ankylosed, nor was there evidence of ankylosis at the subastragalar or tarsal joint.  There was no malunion at any joint, and there were no prior surgeries or arthroscopies performed.  The Veteran was able to stand through the course of a workday with only short, intermittent breaks.  The Veteran noted that, during flare-ups, difficulty with weight bearing could occur.  Range of motion, to include the degree to which tenderness was observed, was identical to the prior examination.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a compensable rating is not warranted prior to May 26, 2011, for either ankle, as there is no evidence of limitation of motion whatsoever.  His gait was normal, and aside from mild crepitus documented during objective testing, there was no evidence of any functional disability, bilaterally.  As such, prior to May 26, 2011, a moderate disability has not been demonstrated, and a compensable rating is not applicable.

From May 26, 2011, ratings in excess of 10 percent for the Veteran's service-connected bilateral ankle disabilities are not warranted.  The Board finds that the symptomatology attributable to the Veteran's disabilities more closely approximates no more than moderate limitation of motion, consistent with the 10 percent rating awarded.  As of the most recent VA examination, findings were not indicative of any significant ankle impairment, with normal range of motion and no relevant x-ray findings.  Even noting the point at which tenderness began, resulting in plantar flexion and dorsiflexion limited by only 5 degrees, the Board finds no basis in evidence to award a higher evaluation based upon marked limitation of motion pursuant to any applicable Diagnostic Code, as there is no evidence of plantar flexion limited to 30 degrees or greater, or dorsiflexion limited to 10 degrees or greater.  Diagnostic Code 5270 is not for application, as ankylosis of the either ankle has not been demonstrated.  

The Board also has considered the Veteran's functional impairment due to pain and other factors during the periods in question.  However, the medical evidence during each period in question simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a compensable rating prior to May 26, 2011, or a rating in excess of 10 percent thereafter.

Lumbosacral Strain

In the present case the Veteran is currently service connected for lumbosacral strain, non-compensably rated prior to May 26, 2011, and rated at 10 percent disabling thereafter.  The Veteran's disability has been rated under the provisions of Diagnostic Code 5237, which requires application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50


Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10


Formula for Rating Intervertebral Disc Syndrome (IVDS)Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).

Note (1), following the IVDS section notes that an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the medical evidence of record, the Veteran was afforded three VA examinations during the rating periods in question.  At the time of the June 2005 examination, muscle spasm was denied and gait were normal.  Neither motor nor sensory loss was found, and the spinal x-ray was normal.  Flexion was from 0 to 95 degrees, extension was to 30 degrees, and rotation in all directions was to 30 degrees.  The musculature of the back was strong, and no postural abnormalities were found.  The Veteran denied radiculopathy symptoms, and sensation was intact in both lower extremities.  While pain was noted, there was no additional limitation of motion, pain, weakness, fatigability, or incoordination following repetitive movement.  The Veteran stated that his back disability did not interfere with work or with activities of daily living.

In May 2011, the Veteran reported a history of decreased motion and stiffness, as well as pain, but denied fatigue and spasm.  He noted weekly flare-ups, lasting hours to one or two days, of moderate severity.  He denied any periods of complete incapacitation or loss of time from work.  He denied symptoms of radiculopathy to the lower extremities.

On examination, his posture was normal and symmetrical.  A slight limp was noted in his gait, though no other ambulation problem was noted.  Kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, and ankylosis were not present.  There was no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  All reflexes were normal, as were the sensory and motor examinations.  Muscles were well developed with good symmetry of movement.  Some pain on palpation was observed.  

Flexion was from 0 to 80 degrees, with pain beginning at 70 degrees.  Extension was to 25 degrees with pain beginning at 20 degrees.  Bilateral lateral bending was to 30 degrees, with pain beginning at 25 degrees.  Bilateral rotation was to 25 degrees, with some tenderness beginning at 20 degrees.  With repetition, there was some additional pain without additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  X-rays were normal, with no spondylolysis or spondylolisthesis.  The Veteran was diagnosed with a lumbar strain, with no significant effects on occupation.

In August 2011, he again reported that he had not lost any time from work as a result of his back disability.  Again, there were neither motor nor sensory deficits.  Flexion was to 80 degrees, with pain at 70 degrees; extension was to 25 degrees, with pain at 20 degrees; bilateral lateral banding and rotation was to 25 degrees, with pain at 20 degrees.  On repetitive testing, there was some increase in pain, with no increase in weakness, fatigability, incoordination, or lack of endurance.

While VA and service treatment reports were once again reviewed in conjunction with the Veteran's claim, in which the Veteran complained of low back pain, these reports do not demonstrate findings more severe than those documented above.

Prior to May 26, 2011, the evidence of record does not support a compensable rating for the Veteran's back disability.  During the only VA examination conducted during this period, muscle spasm was denied and gait was normal.  Neither motor nor sensory loss was found, and the spinal x-ray was normal.  Flexion was from 0 to 95 degrees (above normal), extension was to 30 degrees (normal), and rotation in all directions was to 30 degrees (normal).  As flexion was greater than 85 degrees, with no muscle spasm, guarding, or abnormal gait, a 10 percent rating is not warranted.  Further, the Veteran denied radiculopathy symptoms, and sensation was intact in both lower extremities.  While pain was noted, there was no additional limitation of motion, pain, weakness, fatigability, or incoordination following repetitive movement.  As such, a higher rating is not warranted per DeLuca criteria.

From May 26, 2011, VA examination reports do not demonstrate limitation of flexion to 60 degrees.  In fact, flexion was, at worst, to 80 degrees with pain beginning at 70 degrees with no additional limitation following repetition.  As such, examinations during this period do not indicate that the Veteran's disability is of such a severity to warrant a 20 percent rating based upon flexion, as neither measurement demonstrated flexion limited to 60 degrees, even considering the first objective evidence of pain per DeLuca.  There is no evidence of record to demonstrate muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Instead, each of these manifestations were specifically addressed during the VA examinations described above, and all were negative.  In addition, there is no evidence of ankylosis during the appellate period.  The Veteran also denied incapacitating episodes, and the Board notes that there is no evidence of prescribed bed rest currently of record.  

Taking these considerations into account, the Board has determined that a rating increase is not warranted for the Veteran's back disability from May 26, 2011, as VA examination reports during this period fail to meet the objective criteria for a rating of 20 percent under any applicable Diagnostic Code.  With regard to the Intervertebral Disc Syndrome Formula, the Board notes that the Veteran does not carry a diagnosis of intervertebral disc syndrome for rating purposes.  However, even if the Veteran does have some form of this disease, the medical records do not contain evidence that the Veteran has had incapacitating episodes.  There is no indication that the Veteran has been prescribed bed rest by a physician, which is a requirement for VA purposes.  Thus, a higher rating is not warranted at any point during the rating period under the Intervertebral Disc Syndrome Formula.

The Board has also considered whether the Veteran's disability warrants an additional rating pursuant to Diagnostic Code 8520, for lumbar radiculopathy, during each staged period.  However, the Veteran has consistently denied radiating pain, and a diagnosis of a neurological disorder related to his service-connected lumbar spine disability has not been associated with the claims file.  Instead, sensory examinations have consistently been normal.  Therefore, an additional rating for a neurological disorder is not warranted at this time.

Left Shoulder Tendonitis

The Veteran contends that he is entitled to an increased disability evaluation for a left shoulder disability, non-compensably rated prior to May 26, 2011, and evaluated as 10 percent disabling thereafter, under Diagnostic Code 5024-5201.  Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5024 (2012).  

In turn, limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).  Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the major extremity warrants a 30 percent evaluation, and in the minor extremity warrants a 20 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation, and in the minor extremity warrants a 30 percent evaluation. 

In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

In every instance where the schedule does not provide a non-compensable evaluation for a Diagnostic Code, a non-compensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2012).

Here, the Veteran's left extremity is the minor extremity.  On examination in June 2005, flexion and abduction were to 180 degrees, and internal and external rotation were to 90 degrees, without difficulty.  Additional exercises resulted in pain, but did not result in weakness, fatigability, or incoordination.  While the motion is painful, that pain has resulted in no actual functional impairment; motion is full and unhindered.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40. 

In May 2011, forward elevation ranged from 0 to 180 degrees, with tenderness beginning at 170; abduction was from 0 to 170 degrees, with tenderness beginning at 160 degrees; external rotation was from 0 to 80 degrees, with tenderness beginning at 70 degrees; and internal rotation was from 0 to 85 degrees, with tenderness beginning at 80 degrees.  After repetitive testing, there was a mild increase in pain with no additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of motion.  X-rays of the left shoulder were normal.

In August 2011, the Veteran reported left scapular pain.  He denied current left arm numbness.  He did report pain and stiffness as well as some mild popping with motion.  Flare-ups occurred weekly and could last hours up to two days with moderate severity.  He denied any instability or subluxation of the left shoulder joint.  He did not use a sling, brace, or any other orthopedic device.  There was no indication that the Veteran's mild limitation of motion would be comparable to ankylosis, nor was there evidence of malunion or deformity of the humerus.  There were no recurrent dislocations, and there was no false or flail joint.  There was no malunion, or non-union, of the clavicle or scapula.  There were no constitutional symptoms of arthritis.  Range of motion was unchanged from the previous examination, and x-rays continued to be normal.

Based on this evidence, a compensable rating prior to May 26, 2011, is not warranted, as there is no limitation of motion demonstrated.  Flexion and abduction were to 180 degrees, and internal and external rotation were to 90 degrees, all of which represent full range of motion.  Additional exercises resulted in pain, but did not result in additional limitation of motion, weakness, fatigability, or incoordination.  Further, there is no evidence of arthritis demonstrated by x-ray findings.

From May 26, 2011, the Veteran's left shoulder disability is currently rated 10 percent based on painful limitation of motion (where the limitation is to less than a compensable degree, under Code 5201), and under Code 5003 for arthritis with painful motion (despite the Veteran's consistently normal x-rays).  As 10 percent is the maximum rating available for a single major joint under Code 5003, consideration must turn to the Code 5201 criteria (for ratings based on limitation of motion). To warrant the next higher (20 percent) rating under Code 5201, limitation of motion at the shoulder level must be demonstrated.

Examinations have consistently revealed that although there is noted pain on motion, limitation of motion at the shoulder level has not been found.  The Board notes that pain has appeared at 90 degrees during objective testing of record (which is at the shoulder level).  Instead, the Veteran has been able to proceed with active shoulder motion beyond that level, with no pain until 170 degrees (at worst).  Significantly, while examination found pain with repetitive motion, there was no further limitation of motion with repetitive motion.  Thus, even with consideration of the DeLuca factors of pain, flare-ups, and limitation of motion on repetitive use, the ranges of motion found do not show limitation at the shoulder level (or less) so as to warrant the next higher, 20 percent, rating (the minimum compensable rating under Code 5201).

Other potentially-applicable Diagnostic Codes include Diagnostic Code 5200 (for scapulohumeral ankylosis), Diagnostic Code 5202 (for impairment of the humerus, including loss of head of the humerus; nonunion, fibrous union, or malunion of the humerus; or recurrent dislocation at the scapulohumeral joint), and Diagnostic Code 5203 (for impairment of the clavicle or scapula, based on malunion, nonunion or dislocation).  As the record is silent for any such pathology, a higher rating under these Diagnostic Codes is not indicated.  Therefore, from May 26, 2011, an evaluation in excess of 10 percent is not warranted.

Conclusion

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such experiencing pain in the joints.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board finds the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determinations are based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 10 percent ratings reflect some occupational impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Further, the Veteran has consistently denied that any disability on appeal has resulted in lost work.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, his claims for higher ratings must be denied at this time. 


ORDER

Entitlement to an initial increased disability rating for musculoligamentous strain of the right knee, evaluated as non-compensably disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, is denied. 

Entitlement to an initial increased disability rating for musculoligamentous strain of the left knee, evaluated as non-compensably disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, is denied. 

Entitlement to an initial increased disability rating for musculoligamentous strain of the right ankle, evaluated as non-compensably disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, is denied. 


Entitlement to an initial increased disability rating for musculoligamentous strain of the left ankle, evaluated as non-compensably disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, is denied. 

Entitlement to an initial increased disability rating for mechanical low back strain, evaluated as non-compensably disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, is denied.

Entitlement to an initial increased disability rating for tendonitis of the left shoulder, evaluated as non-compensably disabling prior to May 26, 2011, and as 10 percent disabling from May 26, 2011, is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


